       Case 4:18-cr-00147-LGW-CLR Document 373 Filed 04/01/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

 UNITED STATES OF AMERICA,               )
                                         )
 vs.                                     )    No.: 4:18-CR-147-LGW-CLR
                                         )
 OMAR GRIFFIN, et al.,                   )
                                         )
            DEFENDANTS.                  )

                   DEFENDANT HOOPER’S MOTION
             FOR ADDITIONAL TIME TO FILE OBJECTIONS TO
              REPORT AND RECOMMENDATIONS (DOC. 365)

        COMES NOW Defendant VINCENT HOOPER, by and through counsel of

record, and moves the Court for a 14-day extension of time to file objections to the

Report and Recommendations filed March 19, 2019 (doc. 365). The government does

not oppose this motion. Defendant further states as a basis for the motion that the

transcript of the suppression hearing has been ordered but is not yet ready.

        WHEREFORE, Defendant requests that:

   a. the Court extend the deadline for the filing of objections to doc. 365 by 14 days,

   b. all other relief deemed just and proper by this Court.

Respectfully submitted this 1st day of April 2019.

                                                             /s/ Cameron C. Kuhlman
                                                           CAMERON C. KUHLMAN
                                                         Georgia Bar Number: 596159
                                                                Attorney for Defendant
DUFFY & FEEMSTER, LLC
340 Eisenhower Dr., Ste. 800
Savannah, Georgia 31412
(912) 236-6311 Telephone
(912) 236-6423 Facsimile
cck@duffyfeemster.com
     Case 4:18-cr-00147-LGW-CLR Document 373 Filed 04/01/19 Page 2 of 2



                          CERTIFICATE OF SERVICE
I hereby certify that on this day I have filed the foregoing using the Court’s CM/ECF
system which will cause an electronic copy to be delivered to all parties.
                                                           /s/ Cameron C. Kuhlman
                                                               Cameron C. Kuhlman
                                                      Attorney for Defendant Hooper
